Filed 11/20/18                                    Case 18-20668                                                     Doc 289

                 5 Pages
            1    STEVEN H. FELDERSTEIN, State Bar No. 056978
                 PAUL J. PASCUZZI, State Bar No. 148810
            2    JENNIFER E. NIEMANN, State Bar No. 142151
                 FELDERSTEIN FITZGERALD
            3    WILLOUGHBY & PASCUZZI LLP
                 400 Capitol Mall, Suite 1750
            4    Sacramento, CA 95814
                 Telephone: (916) 329-7400
            5    Facsimile: (916) 329-7435
                 sfelderstein@ffwplaw.com
            6    ppascuzzi@ffwplaw.com
                 jniemann@ffwplaw.com
            7
                 Attorneys for Nations First Capital, LLC
            8

            9                              UNITED STATES BANKRUPTCY COURT

           10                               EASTERN DISTRICT OF CALIFORNIA

           11                                      SACRAMENTO DIVISION

           12    In re:                                         CASE NO. 18-20668-C-11
           13    NATIONS FIRST CAPITAL, LLC,
                 a California limited liability                 Chapter 11
           14    company,                                       FWP-19
           15                   Reorganized Debtor.             Date:          January 9, 2019
           16                                                   Time:          11:00 a.m.
                                                                Courtroom:     35
           17                                                                  501 I Street, 6th Floor
                                                                               Sacramento, CA
           18

           19                  REORGANIZED DEBTOR’S OBJECTION TO CLAIM NO. 115

           20                                         (Jean G. Decembre)

           21             Nations First Capital, LLC, a California limited liability company, the Reorganized

           22    Debtor herein (the “Debtor” or “NFC”), hereby objects to the claim of Jean G. Decembre

           23    (“Decembre”), filed as Proof of Claim No. 115 in the amount of $388,000.00 (the “Decembre

           24    Claim”), pursuant to 11 U.S.C. §§ 502(a) and (b) and Federal Rule of Bankruptcy Procedure

           25    3007(a), and on the following grounds:

           26                                               OBJECTION

           27             The Debtor objects to the Decembre Claim on the grounds that: (i) the Decembre Claim

           28    fails to provide a legal basis for the Decembre Claim in any amount; and (ii) the Decembre Claim

                                                                                                     Debtor’s Objection to
                                                               -1-                              Claim No. 115 (Decembre)
Filed 11/20/18                                     Case 18-20668                                                        Doc 289



            1    fails to provide any basis for the amount claimed.

            2         Consequently, the Decembre Claim should be disallowed in full.

            3    A.      Background

            4            1.     On February 7, 2018, NFC commenced its chapter 11 reorganization case. NFC

            5    filed this case in order to reorganize its financial affairs pursuant to a plan of reorganization that

            6    will, among other things, allow for the realization of the maximum value of NFC’s Lease

            7    Portfolio.

            8            2.     On February 21, 2018, the Debtor filed its Summary of Assets and Liabilities for

            9    Non-Individuals (“Schedules”). See Docket No. 39.

           10            3.     On May 7, 2018, Decembre caused to be filed the Decembre Claim in the above

           11    entitled proceeding. A true and correct copy of the Decembre Claim is attached as Exhibit 1 to

           12    the Exhibit Document filed currently herewith.

           13            4.     The Decembre Claim asserts a claim against the bankruptcy estate in the amount

           14    of $388,000.00 based on a “lease,” presumably the lease between the Debtor and Decembre, dba

           15    Ale Transportation. Ale Transportation was a lessee of a semi-truck lease from the Debtor,

           16    originally entered into on or about September 20, 2016 as Lease No. 1095727-01 (the “Lease”).

           17    Declaration of Margarita Ramos in Support of Debtor’s Objection to Claim No. 115 (Decembre)

           18    (“Ramos Declaration”), at ¶ 3. The Lease required Ale Transportation to make 24 monthly lease

           19    payments of $1,850.01, commencing on November 5, 2016. Ramos Declaration, at ¶ 4.

           20            5.     Ale Transportation made eight lease payments, two of which were returned as NSF

           21    transactions (which were subsequently paid), and one of which was late, and one additional

           22    partial payment of $1,000.00.1 Thus, Ale Transportation failed to timely make the July 2017

           23    monthly lease payment (due on July 5, 2017 in the amount of $1,850.01, but paid on July 21,

           24    2017 in the amount of $1,000.00). Due to the failure to timely make the July 2017 payment (and

           25    all subsequent payments), Ale Transportation defaulted on the Lease. Ramos Declaration, at ¶ 5.

           26            6.     Despite numerous requests and demands for payment, Ale Transportation failed to

           27    1
                   The Decembre Claim indicates that no payment was made for the month of February 2017.
                 However, NFC’s records reflect a payment made on February 7, 2017. Ale Transportation has
           28    been properly credited for such payment.
                                                                                                         Debtor’s Objection to
                                                                  -2-                               Claim No. 115 (Decembre)
Filed 11/20/18                                     Case 18-20668                                                       Doc 289



            1    make any further payments as required by the Lease.           Based on the lease default by Ale

            2    Transportation, NFC exercised its rights under the Lease to repossess and dispose of the leased

            3    truck. On or about October 6, 2017, NFC exercised its rights to repossess the vehicle pursuant to

            4    a default under Section 12(A) of the Lease. Ramos Declaration, at ¶ 6.

            5           7.      It is uncontestable, and admitted by Decembre, that the purpose of the Lease was

            6    to provide Ale Transportation (Decembre’s fictitious business entity) with the use of a semi-truck

            7    in order to allow Ale Transportation to engage in commercial activity, specifically, a commercial

            8    trucking operation. (See Paragraphs 9, 28 and 29 of the verified complaint attached to the

            9    December Claim).       There can be no argument that the Lease was entered into by Ale

           10    Transportation and/or Decembre “primarily for a personal, family or household purpose.”

           11    B.     Basis for Objection to Decembre Claim

           12           8.      First, as set forth above, the Lease indisputably was for a commercial purpose.

           13    However, the Decembre Claim, at its foundational level, relies on the New Jersey consumer

           14    protection statutes as the basis for the claim. While it is difficult to track each of the byzantine

           15    references made in the complaint attached to the Decembre Claim,2 the invocation of the

           16    consumer protection scheme in New Jersey is predicated on the supposition that Ale

           17    Transportation, the lessee in this case, is in fact a “consumer” within the meaning of such statutes.

           18    However, the New Jersey statutory scheme makes clear that commercial transactions, whether

           19    entered into by individuals or entities, do not fall within those protections asserted by Decembre.

           20           9.      Thus, the primary claim that the Lease does not comply with the New Jersey

           21    consumer protection regulatory scheme is irrelevant in that the subject Lease is excluded from

           22    such statutes either by: (i) its non-personal, family or household purpose (“‘Consumer contract’

           23    means a written agreement in which an individual: (a) Leases or licenses real or personal

           24    property; . . .(d) Borrows money; (e) Purchases real or personal property; . . . for cash or on

           25
                 2
                   For example, the reference to N.J.A.C. 13:45A 26.14 in paragraph 55 of the complaint actually
           26    refers to the New Jersey Lemon Law statute; the reference to N.J.A.C. 56:8-2.23 in paragraph 54
                 of the complaint appears to be a typo (that section addresses disclosure requirements of for-profit
           27    “Goodwill” type ventures); the reference to N.J.A.C. 56:8-2.13 in paragraph 54 of the complaint
                 addresses the cumulative rights available under a statute prohibiting the “misrepresentation of
           28    identity of food items in menus or advertisements of eating establishments.”
                                                                                                        Debtor’s Objection to
                                                                 -3-                               Claim No. 115 (Decembre)
Filed 11/20/18                                     Case 18-20668                                                        Doc 289



            1    credit and the money, property or services are obtained for personal, family or household

            2    purposes” [Emphasis added]. See, N.J.A.C 56:12-1); (ii) its subject matter (“This act shall not

            3    apply to the sale of motor vehicles . . .” [Emphasis added] See, N.J.A.C. 56:8-2.20); (iii) its status

            4    as a commercial lease, as the “lease requirements” under the New Jersey Consumer Protection

            5    Leasing Act (N.J.A.C. 56:12-62(g)) asserted by Decembre are not applicable to the Lease

            6    pursuant to N.J.A.C. 56:12-61 (Definition of leases that are subject to the Consumer Protection

            7    Leasing Act: “‘Lease’ means a contract or other agreement between a lessor and a lessee, other

            8    than a fleet lease, a fair market value commercial lease, or a TRAC lease, . . .” [Emphasis

            9    added]).

           10           10.     To the extent Decembre asserts any claim to usury damages, such claim is

           11    inapplicable to lenders licensed under California’s Finance Lender Law. NFC is in fact licensed

           12    under such law as California Finance Lender licensee number 603L261. A true and correct copy

           13    of the NFC license is attached to the Exhibit Document as Exhibit 2. Therefore, no usury claim is

           14    applicable.

           15           11.     Second, even in the event the Court finds that there may be a legal basis for the

           16    Decembre Claim, the Decembre Claim contains no documentation or evidence upon which the

           17    Debtor can ascertain the amount of any such claim. It appears that the complaint attached to the

           18    Decembre Claim seeks to invalidate the Lease (including but not limited to certain provisions of

           19    the Lease with respect to the calculation of the terminal value of the truck, and the forum

           20    selection clause), thereby eliminating the lease deficiency claim against Ale Transportation and/or

           21    Decembre, as well as seeking unspecified treble damages. However, there is no articulated

           22    calculation of the $388,000 claim amount in, or attached to, the Decembre Claim. Thus, there is

           23    no way to validate such amount or any portion thereof.

           24           12.     Finally, NFC reserves all of its rights and remedies with respect to any and all

           25    amounts owing by Ale Transportation and/or Decembre pursuant to the terms of the Lease,

           26    including but not limited to the following:

           27                   a. Unpaid Lease Payments:               $ 28,600.16

           28                   b. Late charges:                        $ 1,735.00

                                                                                                         Debtor’s Objection to
                                                                  -4-                               Claim No. 115 (Decembre)
Filed 11/20/18                                         Case 18-20668                                                   Doc 289



            1                       c. Repossession costs:                  $ 750.00

            2                       d. Transportation costs:                $ 806.33

            3                       e. Toll Violation(s)                    $ 5,108.95

            4                       f. Deficiency Balance Due:              $ 37,000.44

            5    Ramos Declaration, at ¶ 8.

            6            13.        There is no reasonable basis for the $388,000 claim amount set forth in the

            7    Decembre Claim. As such, the Court should disallow such amount as arbitrary and capricious.

            8                                                  CONCLUSION

            9            For all the foregoing reasons, the Reorganized Debtor respectfully requests that the Court

           10    enter its order:

           11            1.         Disallowing the Decembre Claim in its entirety; and

           12            2.         For such other relief as is just and proper.

           13    Dated: November 19, 2018

           14                                                          FELDERSTEIN FITZGERALD
                                                                       WILLOUGHBY & PASCUZZI LLP
           15
                                                                   By:/s/ Paul J. Pascuzzi___________________
           16                                                         PAUL J. PASCUZZI
                                                                      Attorneys for Nations First Capital, LLC
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                                                                                                        Debtor’s Objection to
                                                                      -5-                          Claim No. 115 (Decembre)
